     6:19-cv-03387-DCC      Date Filed 04/01/21    Entry Number 22       Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Marvin Moore,                       )          C/A No. 6:19-cv-03387-DCC
                                    )
                       Plaintiff,   )
                                    )
v.                                  )          ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                       Defendant. )
________________________________ )

      Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial review

of the final decision of the Commissioner of Social Security (“Commissioner”) denying his

claims for Supplemental Security Income and Disability Insurance Benefits.              In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was

referred to a United States Magistrate Judge for pre-trial handling. The Magistrate Judge

issued a Report and Recommendation (“Report”) on January 13, 2021, recommending

that the Court reverse the decision of the Commissioner and remand for further

proceedings. ECF No. 18. Neither party filed objections to the Report.

      The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).



                                           1
     6:19-cv-03387-DCC        Date Filed 04/01/21    Entry Number 22      Page 2 of 2




The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (“[I]n the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” (citation omitted)).

       Upon review of the record, the applicable law, and the findings and

recommendations of the Magistrate Judge, the Court finds no clear error and ADOPTS

the Report.   Therefore, the Commissioner’s decision is REVERSED and the Court

REMANDS this matter to the Commissioner pursuant to sentence four of 42 U.S.C. §

405(g).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
April 1, 2021
Spartanburg, South Carolina




                                             2
